DETAILED ACTION
The present application is related to international application no. PCT/US20/43508.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “highly crosslinked polymeric material” in lines 9-10.
Claim 11 recites the limitation “highly crosslinked polymeric material” in line 13.
Claim 22 recites the limitation “highly crosslinked polymeric material” in line 10.
The term “highly” in independent Claims 1, 11, and 22 and is a relative term which renders the claims indefinite. The term “highly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (GB 2,359,316) in view of Lopez Reyes et al. (US 2018/0044574).
Claims 1 and 5-10: Brannon discloses a composition for fracturing a subterranean formation, wherein the composition comprises a blend of particulate fracture proppant material and deformable particulate materials introduced into a fracture to reduce fines generation, improve fracture conductivity and permeability of a fracture proppant pack, and/or minimize proppant flowback (Abstract; p. 1 lines 11-14; p. 3 line 29 – p. 4 line 32; p. 7 lines 15-26), wherein the proppant may include crosslinked elastomeric or polymeric materials, such as crosslinked polyethylene (p. 12 lines 16-26).  Brannon further discloses that the deformable particles have a beaded shape and a size from about 4 mesh to about 100 mesh, and wherein the non-deformable fracture particles have a size substantially equivalent or marginally larger than a selected proppant size (p. 16 lines 1-13).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Brannon does not explicitly disclose a wellbore that extends within a subsurface region; a downhole tubular that extends within the wellbore and defines a tubular conduit; and a plurality of perforations formed within the downhole tubular.

Regarding density, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density of the fracture proppant material and/or the deformable particulate materials in Brannon to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2-4 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (GB 2,359,316) in view of Lopez Reyes et al. (US 2018/0044574), further in view of Ramos et al. (US 2009/0087912).
Claims 2-4 and 22-27: The Examiner applies the rejection(s) and rationale(s) of Brannon in view of Lopez-Reyes, above.  Regarding the limitation: a tracer material, Ramos teaches proppant placement monitoring (Abstract; [0067]; [0082]) of a wells (Fig. 6; [0053]), wherein coded particles may be added to proppant in fracturing fluid to determine the efficiency of the fracturing operation ([0051]; [0067]; [0078]), wherein the use of different sized particles may allow for the determination of the size of a fracture, fault, porous medium, etc. ([0081]).  Ramos further teaches that coded particles may be released from the coated proppants ([0078]) “[f]or different location, zone, or fluid identifications, different coded particles 10 may be used” ([0079]), such that the coded particles may detect hydrocarbons or water production zones ([0095]; [0101]) by tailoring the coating of the coded particles .

Claims 2-4 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (GB 2,359,316) in view of Lopez Reyes et al. (US 2018/0044574), further in view of Lafitte et al. (US 2010/0307745).
Claims 2-4 and 22-27: The Examiner applies the rejection(s) and rationale(s) of Brannon in view of Lopez-Reyes, above.  Regarding the limitation: a tracer material, Lafitte teaches a process of observing characteristics of a subterranean reservoir penetrated by a wellbore (Abstract), wherein the process comprises selectively delivering a plurality of tracer particles into subterranean locations and detecting the presence or absence of the tracer substances in the produced fluid ([0008] – [0013]), wherein the particles may comprise a first set of tracer particles, second set of tracer particles, and third set of particles, where the second tracer substance is different from the first tracer substance, and where the third tracer substance is different from the first and second tracer substances ([0014]; [0015]).  Lafitte further teaches that the tracers may be part of a proppant / proppant pack delivered into a fracture ([0021] – [0023]), wherein the distinctive tracer substances cause well treatment fluids and produced fluids to be detected and identified by the release of the associated tracer ([0025]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particles in Brannon with coded particles containing tracer material(s), as taught by .

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (GB 2,359,316) in view of Nguyen et al. (US 2018/0238160), further in view of Lopez Reyes et al. (US 2018/0044574).
Claims 11-21: Brannon discloses a composition for fracturing a subterranean formation, wherein the composition comprises a blend of particulate fracture proppant material and deformable particulate materials introduced into a fracture to reduce fines generation, improve fracture conductivity and permeability of a fracture proppant pack, and/or minimize proppant flowback (Abstract; p. 1 lines 11-14; p. 3 line 29 – p. 4 line 32; p. 7 lines 15-26), wherein the proppant may include crosslinked elastomeric or polymeric materials, such as crosslinked polyethylene (p. 12 lines 16-26).  Brannon further discloses that the deformable particles have a beaded shape and a size from about 4 mesh to about 100 mesh, and wherein the non-deformable fracture particles have a size substantially equivalent or marginally larger than a selected proppant size (p. 16 lines 1-13).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Brannon does not disclose: positioning a perforation device within a tubular conduit of a downhole tubular, wherein the downhole tubular extends within a wellbore of the hydrocarbon well, and further wherein the wellbore extends within a subsurface region; perforating the downhole tubular with the perforation device to define a perforation within the downhole tubular; pressurizing the tubular conduit with a pressurizing fluid stream, which includes a pressurizing fluid, to fracture a zone of the subsurface region that is proximate the perforation.

Moreover, Lopez Reyes teaches the use of polyolefin particles as proppant for treating subterranean formations, including fracturing methods employing said particles, the method comprising injecting the plurality of particles into a wellbore penetrating a subterranean geological formation at a pressure sufficient to create or extend a fracture and placing the proppant into the fracture (Abstract; [0015]; [0022]; [0081] – [0086]), wherein the polyolefin particles may be polyethylene ([0023]; [0068]), and wherein the density and size distribution are optimized based on the fracture ([0028]; [0045] – [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to inject the particles in Brannon into a wellbore penetrating a subterranean geological formation and subsequently a fracture network, as taught by Lopez Reyes, in order to create or extend a fracture and placing the proppant into the fracture achieving enhanced proppant pack conductivities, ultimately increasing productivity of fluid extraction ([0027]; [0046]; [0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674